       Case 1:18-cv-07312-LDH-SJB Document 28 Filed 01/28/19 Page 1 of 1 PageID #: 1324



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NEW YORK
                                           18-07312

        PLAINTIFFS’ NAMES ENTERED 01/28/2019 (Third Set)

2017    Lannie Doyle Pirtle,
2018    Houston Ty Pirtle,
2019    Jarrod Matthew Pirtle,
2020    Ranger Ira Pirtle,
2021    Bernabe Carrell Montejano,
2022    Faith Montejano,
2023    Sarah M. Humphrey,
2024    Kristopher Harry Quintana,
2025    Esther Scaman,
2026    John W. Scaman,
2027    Justin W. Scaman,
2028    Cassie Quintana Vasquez,
2029    Andrew Howard Rothman,
2030    Matthew Grant Haviland,
2031    Nicholas Hamilton Kyle,
2032    Michael Raymond Kyle,
2033    Estate of Ricky Salas, Jr.,
2034    April Baca-Salas,
2035    Jo.R.S., a Minor Child,
2036    Ja.R.S., a Minor Child,
2037    Brenda Sue Robertson,
2038    Roger Salas,
2039    Daniel Salas,
2040    Randy Salas,
2041    Melissa Gutierrez,
2042    David Joseph Bicknell,
2043    Patricia Bicknell,
2044    Richard Bicknell,
2045    Lauren Bicknell,
2046    Garrett Michael Marsh,
2047    Brian Patrick McPherson,
2048    Estate of Eddie Eugene Menyweather,
2049    Veronica M. Menyweather,
2050    Eddie E. Menyweather, Jr.,
2051    Gynia M. Menyweather,
2052    Molivere M. Menyweather,
2053    Eddie E. Edwards,
